UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4806


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EMANUAL SHORTEN, a/k/a Terez, a/k/a T-Man,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cr-00750-TLW-1)


Submitted:   August 31, 2016             Decided:   September 14, 2016


Before TRAXLER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant. James Hunter May, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Emanual Shorten appeals the sentence imposed after he pled

guilty to conspiracy to possess with intent to distribute and to

distribute 280 grams or more of cocaine base and 5 kilograms or

more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

846 (2012).      Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that he has found no

meritorious    grounds    for    appeal   but   questioning     whether    the

district court should have granted a variance based on Shorten’s

family support and the sentencing disparity between cocaine base

and powder cocaine.       Shorten was advised of his right to file a

pro se supplemental brief, but he has not done so.

      Having carefully reviewed the record, we conclude that the

district court did not abuse its discretion in sentencing Shorten.

See United States v. Martinovich, 810 F.3d 232, 242 (4th Cir. 2016)

(stating standard of review).       We discern no procedural sentencing

error, see Gall v. United States, 552 U.S. 38, 51 (2007), and

Shorten has failed to rebut the presumption that his within-

Guidelines    sentence    is    substantively    reasonable,     see    United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

      In accordance with Anders, we have reviewed the entire record

for   any   meritorious   grounds   for   appeal   and   have   found   none.

Accordingly, we affirm Shorten’s conviction and sentence.                 This

court requires that counsel inform Shorten, in writing, of his

                                      2
right to petition the Supreme Court of the United States for

further review.   If Shorten requests that a petition be filed, but

counsel believes that such a petition would be frivolous, counsel

may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Shorten.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.


                                                          AFFIRMED




                                 3